Citation Nr: 1747266	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for disequilibrium.

6.  Entitlement to service connection for a right ankle disability.

7.   Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for residuals of exposure to herbicides including Agent Orange.

9.  Entitlement to a compensable rating for chondromalacia of the right knee prior to July 22, 2003; a 10 percent rating prior to January 26, 2010; and in excess of 40 percent from January 26, 2010,


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 1994. 

These matters came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana (the March 1995 decision) and the Atlanta, Georgia RO which determined that the substantive appeal as to the March 1995 rating decision that denied service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury, and a compensable rating for chondromalacia of the right knee, was not received in a timely manner.  In April 2015, the Veteran testified before the undersigned at a Board hearing via videoconference from the Atlanta, Georgia RO.  

In July 2015, the Board determined that the Veteran perfected his appeal to the March 1995 denial of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee.  Although the Veteran has claimed that there is clear and unmistakable error (CUE) in that decision, that decision is on appeal and is not final, thereby not subject to a claim of CUE.

In a September 2015 rating decision, the RO assigned a 40 percent evaluation for degenerative osteoarthritis and patellofemoral tracking syndrome, right knee (previously rated as chondromalacia patella, right knee) from January 26, 2010.

The issues numbered 5 through 9 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome is attributable to service.

2.  Osteoarthritis and patellofemoral tracking of the left knee is attributable to service.

3.  Allergic rhinitis is attributable to service.

4.  Tinnitus was shown within one year of service.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  Osteoarthritis and patellofemoral tracking of the left knee was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3.  Allergic rhinitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

4.  Tinnitus is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims addressed in the decision portion of this decision are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis or tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Bilateral Carpal Tunnel Syndrome

The service treatment records (STRs) reflect complaints of bilateral hand pain and stiffness.  It was questioned whether the Veteran had arthralgia.  The separation examination suggested that the Veteran undergo further evaluation.  In May 1994, the Veteran reported that over the past two years he had been doing a significantly increasing amount of typing and had noticed (on the left more than on the right) hand and wrist pain with associated pins and needles sensations down his radial four fingers.  Left carpal tunnel syndrome was diagnosed.  The Veteran was discharged in June 1994.

In August 1994, the Veteran was afforded an examination.  Bilateral carpal tunnel syndrome was diagnosed.  

A September 1987 private report did not indicate median nerve dysfunction, but the examiner indicated that the Veteran might have an "overuse phenomenon, perhaps a tendinitis, fibromyalgia," and suggested additional testing.

In July 2004, the Veteran was afforded another VA examination which noted that the Veteran had neuropathic symptoms in upper extremities, but they were not due to low back or shoulder disabilities.

A September 2006 electromyography (EMG) revealed bilateral carpal tunnel syndrome, noted to be a median nerve dysfunction.  

A September 2010 EMG also showed median nerve dysfunction.  

On a September 2011 VA examination, the Veteran related that he had experienced a numbing and tingling sensation in his hands since 1994 during service.  EMG testing revealed median neuropathy of both wrists, but not peripheral neuropathy.

The Veteran had inservice symptoms of median nerve dysfunction/carpal tunnel syndrome.  He also had a diagnosis of left carpal tunnel syndrome during service and bilateral carpal tunnel syndrome within two months of service.  His post-service findings have included variable diagnoses, but the Veteran continued to have symptoms compatible with bilateral carpal tunnel syndrome or median neuropathy which was the most recent diagnosis.  The Board finds that in light of the inservice symptoms and diagnosis as well as the continuous post-service symptoms and diagnoses, that service connection for bilateral carpal tunnel syndrome is warranted.  

Left Knee Disability

The STRs reflect that in February 1978, the Veteran suffered a patellar ligament strain of the left knee due to a twisting injury. At separation, the Veteran reported having a trick or locked knee, but the subsequent follow-up examination only addressed the right knee.  On the August 1994 post-service VA examination, the Veteran had pain with pressure over the medial tibial plateau on both knees and he had subpatellar crepitus and popping of the left knee.  The diagnosis was subpatellar chondromalacia.

In April 2006, the Veteran was seen by a private provider for left knee pain.  The Veteran thereafter continued to be treated for left knee pain.

The Veteran was afforded a VA examination in September 2011.  The Veteran was diagnosed as having bilateral osteoarthritis as well as patellofemoral tracking of the knees.

The Board finds that given the inservice findings as well as the diagnosis within two months of service and the continued competent complaints made by the Veteran of left knee pain and limitations, service connection is warranted for osteoarthritis and patellofemoral tracking of the left knee.

Allergies

The Veteran has a long history of sinus issues and has been service-connected for sinusitis.  However, the STRs also document that the Veteran was treated for and diagnosed with rhinitis.  See, e.g., June 8, 1992 treatment record.  

On the post-service August 1994 VA examination, the Veteran reported that he had experienced problems with allergies.  That examination diagnosed sinusitis.

In March 2006, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had allergic rhinitis with peak time from September to December annually.  The Veteran was diagnosed as having both sinusitis and allergic rhinitis.  Thereafter, he continued to be treated for allergies.

The Veteran has continued to report having symptoms due to allergic rhinitis.  Since the Veteran had an inservice diagnosis, symptoms on his post-service examination, and a diagnosis continued thereafter, service connection is warranted for allergic rhinitis.

Tinnitus

The STRs reflect that the Veteran reported having buzzing in his ears in May 1994.  It appears that the buzzing was in conjunction with an episode of sinusitis.  However, on the post-service August 1994 examination which was approximately two months after service, the Veteran reported that he had experienced tinnitus since service.  The Veteran is competent to report tinnitus and this report occurred within the one year presumptive period.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore, by definition, it is inherently subjective.  As such, the Veteran is competent even as a layman to say he has had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the question is not so much whether the Veteran is competent to say he had and continues to have this condition; rather, whether his lay testimony concerning this also is credible to, in turn, ultimately have probative value in establishing this as fact.  The Board finds that the Veteran is not only competent, but credible in this matter.  Accordingly, service connection for tinnitus is warranted as it is presumed incurred during service.  


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.

Service connection for osteoarthritis and patellofemoral tracking of the left knee is granted.

Service connection for allergic rhinitis is granted.

Service connection for tinnitus is granted.  


REMAND

Disequilibrium

During service, in May 1994, the Veteran reported having disequilibrium during an episode of sinusitis.  However, on his initial post-service examination in August 1994, the Veteran was still reporting these problems.  It is unclear if the disequilibrium is part and parcel of the Veteran's service-connected sinusitis or if it is a symptom of another underlying disorder.  Thus, a VA examination is necessary to make this assessment.


Right Ankle

The Veteran reported foot trouble on his discharge examination, but only further comment on the left foot was provided.  The Veteran has not been examined with regard to his right ankle and he should therefore be assessed.

Left Foot

The service treatment records reflect complaints of plantar fasciitis and left sinus tarsi syndrome.  It is unclear if the Veteran currently has a left foot disability which is etiologically related to service.  Thus, a VA examination is necessary to make this assessment.

Residuals of Exposure to Herbicides Including Agent Orange

The Veteran is presumed to have been exposed to herbicides including Agent Orange during service.  It is unclear what disability that the Veteran is claiming is due to this exposure or if he suffers from any presumptive disorder.  Thus, both further clarification and, if in order, a VA examination are needed.  

Rating for Right Knee

The United States Court of Appeals for Veterans Claims (the Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board further notes that in Sharp v. Shulkin, __ Vet.App. __, 2017 WL 3879425 (Sept. 6, 2017), the Court explained that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The examiners should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  The Veteran should be afforded a VA examination which complies with the Court directives.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notification.  The Veteran should be requested to specify what disability(ies) he is claiming is due to presumed inservice herbicide exposure.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifest by disequilibrium, a right ankle disability, a left foot disability, and a disability as claimed by the Veteran per paragraph numbered 1, above, to be due to presumed inservice herbicide exposure.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current disability manifest by disequilibrium, a right ankle disability, a left foot disability, and/or a disability as claimed by the Veteran per paragraph numbered 1, above, to be due to presumed inservice herbicide exposure, had its clinical onset during service or is otherwise related to any in-service disease, event, or injury.  

The examiner should specifically address whether the Veteran's disequilibrium is part and parcel (sign or symptom) of his sinusitis or other underlying disorder; and the significance, if any, of evidence indicating that the Veteran had plantar fasciitis and left tarsi syndrome during service; and that he reported foot problems on discharge.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flare-ups.  The examiner should estimate the Veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


